DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species I & sub-species Ia in the reply filed on 05/18/21 is acknowledged.
Claims 5, 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, sub-species Ib-Ic, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/21.
Currently, claims 1-4 and 6-8 are being examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 & 6-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Deshmukh et al. (WO 2007/120323).
Regarding claims 1-4 & 6, Deshmukh discloses an expandable medical balloon comprising: 
an inner layer 20 formed of a polymer material PEBAX 6333 copolymer, para [0008, 0023, 0036] having a Shore D hardness of about 63D (which is within a range of  25D to about 75D, as required in the claimed invention); and 

Note: It is noted that nylon has a Shore D hardness of 80 or greater, see lines 1-3 of page 5, as Applicant admitted and also see Table in Fig. 1 (a table including Shore D hardness scale).  The Table in Fig. 1 of the current application lists properties of the hardness scales-Shore D hardness of nylon and other polymer materials.  
Deshmukh discloses that wherein the expandable medical balloon has a burst/hoop strength of greater than about 45,000 psi (i.e. 10,000-60,000 psi, para [0008, 0021], which is in the ranges 45,000 psi; 47,500 psi; 50000 psi, as required in claims 1-3).  
Regarding claim 7, wherein the wall thickness of the balloon is 0.0075 inches = 19.05 microns, (as listed in Table 1, Dual Layer PEBAX 6333 Inner/Nylon-12 Outer, Typical Balloon Wall Thickness 0.00075 inches), which is in the range of 10 microns to about 30 microns.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deshmukh et al. (WO 2007/120323) in view of Fan et al. (US 5,509,899).
Deshmukh discloses the invention substantially as claimed invention except for the limitation that a lubricious coating on at least a portion of the outer layer.

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Deshmukh with providing a lubricious coating on outer surface of the balloon, as taught by Fan, in order to prevent abutting surfaces from adhering to each other during inflation of balloon, and prevent delamination of the hydrophilic coating from the polymeric surface, col. 2, lines 20-23., lines 65-67.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783